DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered. 


Response to Amendment
The Amendment filed on 06/01/2022 has been entered.
 Claims 1, 8 and 15 are amended. Claims 1-20 are pending in the application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Cho et al. (US Pub. 2013/0179761) hereinafter Cho.


Regarding claim 1, Sokolov teaches, a method comprising: 
obtaining, at an electronic device, platform agnostic data that includes a set of views for a user interface (Sokolov; fig. 3; as image 310 receive from server and display with and characteristics associated with the copy image 310), the second subset of display characteristics, and/or other information (e.g., first subset of display characteristics, current display characteristics, metadata or other information associated with the copy image 310 (i.e. based on the information it display on the display device); paragraph 53); 
identifying a view component in a view of the set of views from the platform agnostic data (Sokolov; fig. 4; information display on the second device (received from other computing device such as server) and display with characteristic such as a second display resolution, a second display screen size, a second display screen shape, etc., which can determine, at least in part, how the information will appear on device; paragraph 57, display presentation such as text, image, video to the user (device); paragraph 24); 
mapping, via a first type of metadata definition, the view component to an attribute-specific type of view component based on a form factor of the electronic device (Sokolov; content management modify automatically or dynamically display parameters associated with the image content to adjust the size, display resolution, adjust orientation so on second display device displayed component 108 the modified image content which substantially same as appears on first display component 104 (mapped the image content same on both devices); paragraph 32); 
binding, via a second type of metadata definition, the attribute-specific type of view component to a class in a library that represents natively implemented platform- specific user-interface elements on the electronic device (Sokolov; content management component include data store that store user data metadata, code structure (objects, classes) instructions information relating modifying content, display characteristics associated with different communication devices (system store the other device capabilities and based on the characteristics of other devices object or other data display); paragraph 76, further, content management modify automatically or dynamically display parameters associated with the image content to adjust the size, display resolution, adjust orientation; paragraph 32), wherein the binding comprises at least: 
Sokolov does not teach expressly,
identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element;
However, Govindan does teaches,
identifying a first rule from the second type of metadata definition to bind the attribute-specific type of view component to a platform-specific user interface element (Govindan; user interface modeling tool stores information regarding the display capabilities of a plurality of computing device which may include form factor which represent the display size of the computing device; paragraph 007, further, fig. 4 shows the user interface components which display based on the form factors and developer may save the generic user interface which available for different mobile device; paragraph 27, further fig. 5 the modeling workspace is shown having gridlines 501 indicating the suggestive form factors and display different components 504 and 505 (i.e. examiner interpreted that developer develop the application with rule to display application user interface based on the form factor of the mobile device); paragraph 28).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Govindan technique of developing application with component to display data based on the form factor of computing device to modify generate user interface and navigation flow of data to display on different devices based on the capabilities of Sokolov. It would have been motivated to make such combination to use the available screen space to fit the information on smallest display screen to prevent waste large amount of screen space.
Sokolov and Govindan do not teaches expressly,
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule; and 
obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition; and 
instantiating the alternative platform-specific user-interface element with one or more configuration options by a call to the library to render the view.  
However, Sundstrom teaches,
failing to identify any available platform-specific user-interface element on the electronic device based on the first rule (Sundstrom; user receive email, fonts (element) device does not support so email message do not have the same fonts; paragraph 31); and 
obtaining an alternative platform-specific user-interface element for rendering the view component from a generic rule in the second type of metadata definition (Sundstrom; user receive email with HTML, and fonts library to formats and create the same layout as original email message (i.e. fonts equating as elements and email receiving device first of all fonts not available but alternatively used received HTML and fonts library to create identical layout as original); paragraph 32); and 
instantiating the alternative platform-specific user-interface element with the one or more configuration options based on a call to the library to render the view of the set of views (Sundstrom; email apparatus analyze the layout of the email message to create same email message as original email message with HTML code with fonts library (within fonts library a pluralities of fonts available to create same email layout) and recipient received HTML code with fonts library with set of instructions (user able to select and view different messages on the display screen); paragraph 32).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sundstrom’s technique of when same fonts not available use fonts from received fonts library to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device of Sokolov and Govindan. The motivation for doing so would have been to improving the user interface with same layout with fonts as original document for better view.

Sokolov, Govindan and Sundstrom do not teaches expressly,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition, wherein the one or more configuration options comprise modifications to an appearance or behavior of the alternative platform-specific user-interface element
However, Cho teaches,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition, wherein the one or more configuration options comprise modifications to an appearance or behavior of the alternative platform-specific user-interface element (Cho; configuration options having a similar structural language definition and CSS used to describe how markup language should display visually and conventional CSS tools may be used to change the ordering of how elements are shown without changing the markup, CSS pseudo-elements and the CSS “content” property may be used to inject presentational content without modifying the markup and CSS media queries may be used to lay elements out differently depending on available screen real estate and client capabilities (CSS as metadata and here, CSS changing the order of how elements are shown on the display depending on the display capabilities); paragraph 86)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cho’s technique of displaying content based on the device capabilities with CSS using a markup language to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device of Sokolov, Govindan and Sundstrom. The motivation for doing so would have been to have advantages of efficiently and quickly layout content on cross-platform for plurality of different devices.

Regarding claim 2, Sokolov, Govindan, Sundstrom and Cho teaches claim 1. Sokolov further teaches,
wherein the method further comprises: rendering each view of the set of views in the user interface according to a navigation flow in the user interface of the electronic device (Sokolov; fig. 4; information display on the second device (received from other computing device such as server) and display with characteristic such as a second display resolution, a second display screen size, a second display screen shape, etc., which can determine, at least in part, how the information will appear on device; paragraph 57).

Regarding claim 4, Sokolov, Govindan, Sundstrom and Cho teaches claim 1. Sundstrom further teaches,
wherein the one or more configuration options includes a display option, a layout option, or a size option (Sundstrom; as user apply the instruction with fonts library and HTML document, user able to view the email message in exactly the same format as the sender intended (i.e. right fonts from fonts library equating as configuration options); paragraph 32).


Regarding claim 6, Sokolov, Govindan, Sundstrom and Cho teaches claim 1. Sokolov further teaches,
wherein each view component is defined by at least one of: an identifier, a type, a value, or a parameter related to the view component (Govindan; image content manage by content management component and content originally formatted for display in accordance with a first subset of display characteristics of a first communication device and/or display parameter settings (e.g., display parameter settings relating to cropping, scaling, orientation, etc., of the image content) to facilitate displaying the image content on the user first communication device paragraph 79)

Claim 8 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Sokolov, Govindan and Sundstrom teaches a processor (Sokolov; fig. 9; processor 914; paragraph 91); and a memory (Sokolov; fig. 9; processor coupled with memory or data store 916 to store and retrieve information relating to displaying content; paragraph 91) storing instructions, which when executed by the processor (Sokolov; fig. 9; processor 914; paragraph 91) perform a method comprising: 

Claims 9, 11 and 13 are system claims that corresponding to method claims 2, 4 and 6. Therefore, they are rejected for the same reason as claims 2, 4 and 6 above.


Claim 15 is a non-transitory computer readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Sokolov, Govindan, Sundstrom and Cho teaches a non-transitory computer readable storage medium (Sokolov; fig. 9; processor coupled with memory or data store 916 to store and retrieve information relating to displaying content; paragraph 91) comprising instruction, which when executed by a processor (Sokolov; fig. 9; processor 914; paragraph 91) of a computing device, cause the computing device to perform

Claims 16, 18 and 20 are non-transitory computer readable storage medium claims that corresponding to method claims 2, 4 and 6. Therefore, they are rejected for the same reason as claims 2, 4 and 6 above.





Claims 3, 10 and 17are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Cho et al. (US Pub. 2013/0179761) hereinafter Cho as applied to claim 2 above, and further in view of Matic (U.S. Pat. Pub. 2008/0071657).

Regarding claim 3, Sokolov, Govindan, Sundstrom and Cho teaches claim 2. Sokolov, Govindan, Sundstrom and Cho do not teach expressly,
rendering the view of the set of views during execution of the application on the electronic device until use of the application is discontinued
However, Matic does teach,
rendering the view of the set of views during execution of the application on the electronic device until use of the application is discontinued (Matic; visual interface display one view visual at any given time and view may change automatically or response from user input, view transition from first view to second view (i.e. view does not change until user input to change view); paragraph 32).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Matic’s technique of displaying view until user input to change first view to second view to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying content based on the device capabilities with CSS using a markup language of Sokolov, Govindan, Sundstrom and Cho. It would have been motivated to using various UI elements on the view for user to easy to navigate and interact with application.

Claim 10 is system claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.  

Claim 17 is non-transitory computer readable storage medium claim that corresponding to method claim 3. Therefore, claim is rejected for the same reason as claim 3 above.  




Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Cho et al. (US Pub. 2013/0179761) hereinafter Cho as applied to claim 1 above, and further in view of Ni et al. (U.S. Pat. Pub. 2011/0197197) hereinafter referred to as Ni. 

Regarding claim 5, Sokolov, Govindan, Sundstrom and Cho teaches claim 1. Sokolov, Govindan, Sundstrom and Cho do not teach expressly,
wherein the second type of metadata definition includes one or more modifiers
However, Ni does teach,
the first type of metadata definition further comprises a modifier for the attribute-specific type (Ni; developer tool having a editing module where it interact with configuration module to discover configurable attributes of a component (widget) or metadata associated with configurable attributes (e.g., metadata definition) for editing (i.e. user able to edit the specific attribute); paragraph 76).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ni’s technique of discover configurable attributes and editing module to editing configurable attribute to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying content based on the device capabilities with CSS using a markup language of Sokolov, Govindan, Sundstrom and Cho. It would have been motivated to use configurable attributes to edit to reuse code rather than producing another application.


Claim 12 is system claim that corresponding to method claim 5. Therefore, they are rejected for the same reason as claim 5 above.  

Claim 19 is non-transitory computer readable storage medium claim that corresponding to method claim 5. Therefore, claim is rejected for the same reason as claim 5 above.  



Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Sokolov (WO 2013/085427) in view of Govindan et al. (US Pub. 2004/0189670) hereinafter referred to as Govindan and further in view of Sundstrom (US Pub. 2008/0091784) and further in view of Cho et al. (US Pub. 2013/0179761) hereinafter Cho as applied to claim 1 above, and further in view of Shenfield (U.S. Pat. Pub. 2006/0200749).

Regarding claim 7, Sokolov, Govindan, Sundstrom and Cho teaches claim 1. Sokolov, Govindan, Sundstrom and Shenfield do not teach expressly,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition
However, Shenfield does teach,
obtaining one or more configuration options specific to the electronic device from the second type of metadata definition (Shenfield; multiple presentation components 403a, 403b and 403c define differing work flows based on different supported capabilities of device; paragraph 45).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Shenfield’s technique of displaying information based on the device capabilities to modify generate user interface and navigation flow of data to display on different devices based on the capabilities and enveloping application with component to display data based on the form factor of computing device, and when same fonts not available use fonts from received fonts library, and displaying content based on the device capabilities with CSS using a markup language of Sokolov, Govindan, Sundstrom and Cho. The motivation for doing so would have been to have advantages of being adaptable to operate on cross-platform for plurality of different devices.

Claim 14 is system claim that corresponding to method claim 7. Therefore, they are rejected for the same reason as claim 7 above.  


Response to Arguments

In the remarks, pages 7, applicant argued that Sokolov, Govindan, Sundstrom, and Shenfield, alone or in combination, do not teach, suggest, or otherwise render obvious "obtaining one or more configuration options specific to the electronic device from the second type of metadata definition, wherein the one or more configuration options comprise modifications to an appearance or behavior of the alternative platform-specific user-interface element", as recited in Claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection
Examiner respectfully withdraw double patenting rejecting because applicant filed a terminal disclaimer on January 13, 2022 and accepted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Myers et al. (US 2016/0188553) teaches based on the profiles of the various target device, and the layout and pagination of the content may be changed. Text may also be adjusted so as to conform to the layout and pagination of the target media or device ([paragraph 0090]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/BEAU D SPRATT/Primary Examiner, Art Unit 2143